Citation Nr: 0724822	
Decision Date: 08/10/07    Archive Date: 08/20/07

DOCKET NO.  05-30 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:  Sheila F. Campbell, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran, veteran's wife


LAW CLERK FOR THE BOARD

C. Auringer, Law Clerk


INTRODUCTION


The veteran served on active duty from September 1975 to May 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, which denied entitlement to the 
benefit currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board received medical evidence from the veteran in June 
and July of 2006, after the last supplemental statement of 
the case was issued.  On July 11, 2007, the Board notified 
the veteran of his right to have the agency of original 
jurisdiction (AOJ) consider this evidence in the first 
instance.  He was also informed of his ability to waive that 
right and have the Board proceed with its adjudication of his 
appeal.  The veteran's response, requesting that the case be 
remanded to the AOJ for review of the additional evidence, 
was received in August 2007.  Therefore, the Board must 
remand this matter so that the AOJ may review the new 
evidence received by the Board.

Accordingly, the case is REMANDED for the following action:

Review the medical evidence received since 
the last supplemental statement of the 
case (SSOC) and readjudicate the veteran's 
claim.  If the determination remains 
unfavorable to the veteran, he and his 
representative should be furnished a SSOC 
which addresses all evidence associated 
with the claims file since the last SSOC.  
The veteran and his representative should 
be afforded the applicable time period in 
which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the veteran's claim.  The veteran need take no action unless 
otherwise notified, but he may submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
J. E. Day
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



